In an action for the recovery of 300 shares of stock in the Marine Tobacco Co., Inc., allegedly belonging to the respondent and unlawfully in the possession of the appellants, and for other relief, the appeal is (1) from an order entered January 6, 1959 granting respondent’s motion to examine the said corporation before trial, and (2) from an order entered January 30, 1959 denying appellants’ motion to reargue the motion for examination before trial. Order entered January 6, 1959 affirmed, with $10 costs and disbursements (see Southbridge Finishing Go. v. Golding, 2 A D 2d 430). Appeal from order entered January 30, 1959 dismissed, without costs. An order denying a motion for reargument is not appealable. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.